Citation Nr: 0527622	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for Type II diabetes mellitus.


FINDINGS OF FACT

Diabetes mellitus did not have its onset during active duty.


CONCLUSION OF LAW

Diabetes mellitus was not incurred, nor is it presumed to 
have been incurred in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for service connection for diabetes 
mellitus was received in June 2001.  The Board notes that the 
RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in August 
2001, in which it provided the veteran with an explanation of 
how VA would assist him in obtaining necessary information 
and evidence.  The veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  The veteran's service medical records and statements 
from his private physicians supporting his claim have been 
obtained and associated with the evidence.  He has also been 
provided with a VA examination in which a medical nexus 
opinion addressing the issue on appeal has been obtained.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

The veteran's service medical records show that he underwent 
a significant weight gain during his period of active duty.  
According to his records, he weighed 178 pounds during his 
pre-induction examination in March 1970, as well as during 
his induction physical examination performed in October 1970, 
but his weight increased to 246 pounds by the time of his 
medical examination in September 1974, shortly before 
separating from service.  His records reflect that his 
obesity was a cause of concern during military service as he 
exceeded the maximum allowable weight for a person of his 
height that was prescribed by military physical standards.  
He was placed on diets and used diet pills in order to reduce 
his weight.  The medical records do not show onset of 
diabetes during his period of active duty.  All tests of his 
urine during service were negative for the presence of sugar.  
The records also do not show treatment for, or a diagnosis of 
a chronic psychiatric disorder during service.

The veteran's service personnel records show that he did not 
serve overseas in the Republic of Vietnam or within its 
territorial waters during active duty.

Post-service medical records show a current diagnosis of Type 
II diabetes mellitus that was treated with medication.  
According to the veteran's account of his medical history, he 
was first diagnosed with diabetes mellitus in the late 
1990's.  At several hearings that were conducted at the RO in 
September 2003, March 2004, November 2004, and September 
2005, the veteran testified before hearing officers and the 
undersigned Veterans Law Judge that he had no family history 
of diabetes mellitus and no prior history of obesity before 
entering service.  He stated that he became obese during 
service.  His weight continued to fluctuate after his 
separation from service, and that although he was 
occasionally able to reduce his weight he was never able to 
permanently keep his weight off.   He contended that his 
obesity during service was the result of emotional stress 
from his military duties and from hearing of the conflicted 
public opinions within the United States over the Vietnam 
War, and that his obesity directly caused his diabetes 
mellitus.  In the alternative, although acknowledging that he 
never served in Vietnam, he testified that he served aboard a 
naval vessel that transported Marines who had just been in 
Vietnam and that, while handling their gear, he was exposed 
to chemical herbicides that adhered to their equipment and 
packs.  According to his testimony, he was able to smell the 
odor of chemical herbicides on the Marines' gear. 

In support of his claim, the veteran submitted a statement 
dated in February 2002 from his psychiatrist, M.E.L., M.D., 
who expressed the opinion that the veteran experienced high 
levels of stress which contributed to his very large increase 
in weight, and that "(h)is obesity is undoubtedly a major 
contributing factor to his developing Type II diabetes 
mellitus."  

In a separate opinion dated in September 2004, the veteran's 
private physician, A.G., M.D., stated that "(The veteran) 
relates a history of having gained weight while in the 
military.  I have no access to those records.  As his prior 
psychiatrist has indicated, significant weight gain 
predisposes one to diabetes mellitus type 2, which (the 
veteran) has in fact developed.  It is plausible that (the 
veteran's) weight gain was a consequence of his military 
service and that his diabetes mellitus resulted from his 
obesity."  Dr. G. further stated that "I do not disagree 
with the Statement in support of claim by MHC L.   I agree 
with the statement that the current Diabetes Mellitus 
condition today is more than likely a result of Military 
Service."

In a report dated in November 2004, a VA physician reviewed 
the veteran's pertinent medical history contained within his 
claims file and expressed the following opinion:

"(I have been) asked to review the (veteran's) 
claims file. . . and offer opinion as to whether 
the veteran's diabetes mellitus, which was 
diagnosed in 1996, is likely etiologically related 
to his weight gain of 60 pounds during his 
military service, between 1970 and 1974.  The 
veteran also wished to claim presumptive service 
connection for the diabetes on the basis of Agent 
Orange exposure, but he does not have adequate 
documentation of exposure, as he (h)as never 
actually served in (Vietnam) - he was on board a 
vessel which received soldiers (returning) from 
(Vietnam).

It is true that obesity is often involved in 
patients with Type 2 diabetes mellitus, but as 
such, it is not an independent risk factor, nor a 
directly causative factor.  The primary factors 
involved in the development of Type 2 diabetes are 
genetically determined.  It is very unlikely, in 
the face of the passage of more than 20 years, 
that the veteran's weight gain from 1970 to 1974 
was substantively involved as the etiology of his 
diabetes mellitus.  Therefore: it is less likely 
than not that the veteran's current diabetes 
mellitus is etiologically related to excessive 
weight gain during military service."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

In the present case, the veteran's diagnosis of diabetes 
mellitus was not objectively demonstrated to have been 
manifest either during his period of active duty, or to a 
compensable degree within one year after his separation from 
active duty in October 1974.  Therefore, service connection 
on a direct or presumptive basis pursuant to 38 C.F.R. 
§§ 3.303, 3.307, and 3.309 is denied.

The Board has considered the opinions of the veteran's 
private physicians, Drs. M.E.L. and A.G., who stated that the 
veteran's reported history of onset of obesity during active 
duty was the direct cause of his later development of 
diabetes mellitus.  However, the records indicate that these 
physicians do not possess actual knowledge of the state of 
the veteran's medical condition during his period of service 
from October 1970 to October 1974, have not had opportunity 
to review the veteran's claims file, and have based their 
opinions only upon the veteran's independent account of his 
own personal medical history.  Where the facts show that the 
veteran received treatment from a physician many years after 
service, and the conclusion reached by the physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of a physician.  See Swann v. 
Brown, 5 Vet. App. 177, 180 (1993).  The United States Court 
of Appeals for Veterans Claims held that, without a review of 
the claims file, any opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).

The Board therefore places greater probative weight on the 
opinion provided in November 2004 by the VA physician, who 
based his opinion upon his review of the veteran's medical 
history contained within his claims folder.  This physician 
determined that it was less likely than not that the 
veteran's diabetes mellitus was etiologically related to his 
excessive weight gain during military service as his weight 
gain was neither an independent risk factor the predisposed 
him to develop diabetes mellitus, nor a directly causative 
factor that led to his development of diabetes mellitus over 
20 years afterwards.  

To the extent that the veteran contends that his Type II 
diabetes mellitus was caused by his handling of military 
equipment contaminated with chemical herbicides during active 
duty, the Board finds that there is no objective medical 
evidence to support this theory of causation.  The veteran 
did not serve in Vietnam or within its territorial waters 
during his period of active duty and is thus not entitled to 
the presumption that his diabetes mellitus was due to 
exposure to chemical herbicides during Vietnam service.  See 
38 C.F.R. §§  3.307(a)(6); 3.309(e) (2005).

To the extent that the veteran asserts that there exists a 
link between his Type II diabetes mellitus and his period of 
military service based on his own personal knowledge of 
medicine and his own medical history, because there is no 
indication that he has ever received formal medical training 
and accreditation as a medical professional, he lacks the 
requisite expertise to comment upon medical observations, 
make medical diagnoses, or offer opinions regarding etiology 
and causation.  His statements in this regard are thus not 
entitled to any probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In view of the above discussion, the Board concludes that the 
evidence does not support the veteran's claim of entitlement 
to service connection for Type II diabetes mellitus.


ORDER

Service connection for Type II diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


